People v Smith (2018 NY Slip Op 04358)





People v Smith


2018 NY Slip Op 04358


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2016-13177
 (Ind. No. 294/16)

[*1]The People of the State of New York, respondent,
vDonnie P. Smith, appellant.


Philip H. Schnabel, Chester, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Craig Stephen Brown, J.), rendered November 29, 2016, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Scanlon, 143 AD3d 746). The defendant's waiver of his right to appeal limits this Court's review to issues regarding the voluntariness of the plea, including issues of ineffective assistance of counsel that affected the voluntariness of the plea (see People v Parilla, 8 NY3d 654, 660; People v Flowers, 152 AD3d 791). There is nothing in this record indicating that the defendant's plea of guilty was involuntary, or that counsel's performance affected the voluntariness of the defendant's plea of guilty.
DILLON, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court